EXHIBIT 99.1 Contents 1 Letter to Shareholders 4 Sustainability Report 9 Management’s Discussion and Analysis 22 Reports 22 Management’s Report to the Shareholders 22 Report of Independent Registered Public Accounting Firm 23 Independent Auditors' Report of Registered Public Accounting Firm 24 Consolidated Financial Statements 24 Balance Sheets 25 Operations 25 Comprehensive Income (Loss) 26 Shareholders’ Equity 27 Cash Flows 28 Notes to Consolidated Financial Statements 45 Shareholder Information Letter to Shareholders To our shareholders, Fiscal 2011 has seen a tremendous shift in the support of natural gas as a transportation fuel and a resulting market transformation is underway.The reason is simple: oil prices are rising again and returning to the levels seen in 2008, just before the global economic crisis.On the other hand, the supply picture for natural gas has dramatically improved all over the world.In particular, key oil-importing countries such as China and the United Stares are discovering that they have significant domestic natural gas resources.Production costs even for unconventional gas resources remain attractive, so long-term price trends are encouraging. Although we talk about reaching “tipping points” in key markets, this has only come after years of market development work and significant financial investment by Westport.We continue to invest heavily in market development because we believe the opportunities are compelling and the strategic value of becoming the leading player in each individual market is so high. Looking back we can see how far we’ve come: :: With our Cummins Westport (CWI) joint venture, we have established strong customer presence in key midrange markets such as urban transit bus and refuse trucks.Market penetration is 20%-30% of new vehicles in theses market segments in the United States and this figure is growing.CWI has been strongly profitable since 2004, with pre-tax income topping 20% last year. :: Our joint venture in China, Weichai Westport, is growing spectacularly with sales up more than 100% year over year. :: Liquefied natural gas (LNG) trucks are already well established as a segment and with the successful proof of concept program delivered 2007-2009 at the Ports of Los Angeles and Long Beach, regional- and long-haul trucking fleets can see LNG refuelling in daily use by more than 1,000 trucks hauling freight to and from the Ports. :: We are now in production with Peterbilt and Kenworth heavy-duty long-haul trucks incorporating Westport HD-branded technologies, with orders for over 480 trucks announced in the last few months; CWI has successfully launched engines for trucks with Freightliner and several others. :: Through alliances with Volvo and Weichai, significant new products incorporating our technology are expected to launch over the next 18-24 months. :: Through Juniper Engines, we successfully launched a light-duty industrial engine with Clark Material Handling and expect to launch oilfield products with Cummins Western Canada; since the acquisition of OMVL S.p.A. last July, we have also launched initiatives in the automotive world. :: Several years of work on high-horsepower market development has begun to bear fruit, with a locomotive proof of concept project underway with CN Rail and Gaz Metro, and an agreement with Caterpillar to evaluate our technologies for possible use on their large engines. :: Revenue growth from 2008 through 2010 continued to compound at an annual 29% over the period, despite the intervening economic crisis and global recession. For the last ten years, almost all of our revenue has come through our profitable joint venture, CWI.The joint venture continues to demonstrate strong bottom line performance as well as product excellence.We expect CWI to continue to grow well into the future.This year saw us add several new revenue streams: Westport HD systems sales, Juniper light-duty products, engineering services revenue from Volvo, and joint venture income from Weichai Westport.Over the next few years, each of these new businesses has the potential to grow in scope and profit contribution. There’s no doubt that the most exciting development this year has been the launch of LNG long-haul trucks with Peterbilt and Kenworth.Based on our experience with over 200 Westport HD-powered trucks sold to customers at the Ports of LA and Long Beach, last year we launched a major product update targeting long-haul trucking fleets across North America.This coincided with a major emissions regulation change, so our new product incorporates state-of-the-art 2010 EPA emissions control technologies.Although only about 30 of these new trucks were delivered to customers last year, by the end of the fiscal year orders for more than 480 new trucks had been announced. New financial solutions from various third party financing companies, the availability of long term fuel supply contracts, plus life-of-truck maintenance and warranty offers from Westport and our trucking partners, have removed much of the financial risks and uncertainties of the shift to LNG.This very large potential market is now open to us and although we continue to be investing significantly at current volumes, we anticipate this business will be able to shift into profitable operations based on anticipated sales volumes.We believe the Heavy-Duty (HD) business has now demonstrated its potential to become a significant platform for revenue growth and shareholder value. Westport Innovations Inc. 2011 Annual Report 1 Letter to Shareholders Although we're just getting started in this very large market, we're confident that the long-term economic advantages make this energy transition inevitable.In the short term, the pace is going to be determined by our ability to earn the confidence of fleet operators and to deliver the complete solution they need to make such a bold and disruptive jump from conventional fuels.So customer support does remain a primary focus for us. We also moved this year to significantly expand our global HD presence with new relationships with Volvo and Weichai where we expect important new heavy-duty products entering the market in 18 to 24 months.In some cases, product development expenses are being borne by our joint venture or partners.Recently, we announced new projects to demonstrate LNG on locomotives with CN Rail and Gaz Metro, and with Caterpillar, positioning us to potentially enter the market for high-horsepower products incorporating our HD technologies. Weichai Westport Inc. (WWI), our joint venture with Weichai Power of China, continues to expand its market for natural gas engines across China and increase its market share.Progress is being made on the HD engine development program incorporating Westport’s high pressure direct injection (HPDI) technology, and is on schedule to provide China with an advanced natural gas engine.Given the pace in China, we would expect to see this start in late calendar 2012 to early calendar 2013, so this is a critical period as we develop this business. As we have reported, the engine development expenses are going to be contained within the joint venture, but Westport is committed to develop a specific fuel system and vehicle components and recover that investment through component sales after the launch. WWI has seen strong demand for LNG trucks already in China. Seeking better performance on alternative fuels, one of WWI’s truck original equipment manufacturers (OEM) partners has established itself as the leader in providing LNG trucks in China and is already working with WWI to introduce future HPDI products.In addition, there is particular interest in high horsepower trucks used in the resource industries in Western China.This continues to be a very fast-growing opportunity.So, already many companies building LNG infrastructure in China and many fleets are operating their trucks on LNG from unconventional sources such as landfill gas and coal bed methane. Our relationship with Volvo continues to develop and strengthen.Westport has opened an office in France near Volvo's operations.We see a lot of enthusiasm in Europe for LNG as a fuel for trucks due to the high price of diesel fuel, the focus on carbon reductions, and the strong interest from the transportation sector to just find a cheaper source of energy. The $8.1 million in service revenue reported for the year ended March 31, 2011 is based on agreements between Westport and Volvo whereby Westport is reimbursed for engineering and related development costs at passage through each successful major development gate.But this is going to evolve into a product business as well once the commercialization milestones are behind us.We think the global market opportunities for Volvo natural gas vehicles are increasing rapidly, and we have the right product positioned at the right time. Of course, our job in this relationship will be to develop a high degree of satisfaction and confidence within Volvo and its global vehicle brands. Westport’s acquisition last summer of OMVL S.p.A. of Italy (OMVL) is emerging as a platform for expansion into the light-duty automotive and industrial markets.OMVL was formerly our joint venture partner in Juniper, so we knew them well and integration with the Juniper team has gone smoothly.Aside from the strong market growth we are seeing for Juniper, this positions Westport as the only company with a technology and product portfolio spanning light, medium, and heavy-duty engines running on gaseous fuels such as natural gas and liquefied petroleum gas (LPG).Our addressable market has increased substantially and our competitive position has never been stronger. Westport’s strategy is to set industry-leading standards for alternative fuel products over the entire global market for transportation products, while broadening and strengthening our existing relationships and market coverage.To that effect, the Westport team has been working with several prospective OEM partners to deliver market analyses and business plans, technology and product proof-of-concept work, and to negotiate commercial alliance terms.In addition to our new locations with the OMVL acquisition, we have opened new offices recently in France, Australia, and Detroit, and we continue to grow our capabilities in China, Canada, India, and the U.S. Looking specifically at our financial results last year, revenue reached $148.1 million, up 21.7% from fiscal 2010’s $121.7.On a calendar year basis, since we are changing our reporting period to December 31 next year, our revenue has been $108.2 (calendar 2009) and $144.4 (calendar 2010).We expect growth over the next few years to continue to be approximately 30% on a compounded basis. Westport Innovations Inc. 2011 Annual Report 2 Letter to Shareholders Net loss for the fiscal year ending March 31, 2011 was $42.3 million ($1.00 per share) compared to a net loss of $34.7 million ($1.02 per share) in fiscal 2010. Our strong balance sheet ($180 million in cash and short-term assets at the end of the year) allows us to continue to invest with confidence in market development and new growth opportunities.We continue to work under partnership and joint venture business models that allow us to scale market growth very quickly, by utilizing our partners production and distribution assets, with relatively low capital investments.Of course, we believe each of our business units, including joint ventures, will generate significant and sustainable positive cash flow contributions and strong returns for you, our shareholders, as markets develop. Cummins Westport Financial Highlights CWI’s full year, ending December 31, saw the joint venture with revenue of $117 million, which represents growth of 15% over calendar 2009.In the four quarters that make up Westport’s fiscal year ending March 31, 2011, CWI revenue was $111.3 million, staying flat through this past year of U.S. vehicle credit uncertainty.CWI operating profit before tax for Westport’s fiscal year was $25.2 million.Westport’s share of this profit was 50% or $12.6 million. Weichai Westport Financial Highlights WWI reported revenues of $53.1 million for the nine months ended March 31, 2011, the first three quarters WWI’s financials were reported by Westport.For the 2010 calendar year, the joint venture shipped 3,600 engines, which is up 114% year-over-year.In Westport’s fourth quarter fiscal 2011, WWI shipped 1,771 engines, an increase of more than 100% over the same period last year. Juniper Engines Financial Highlights Juniper revenue for the year was $23.7 million, which includes only 9 months of OMVL revenue after its acquisition on July 2.As we have said, we are investing in Juniper to explore several new markets, including automotive opportunities with a number of global OEMs.We think significant change is coming in this market, and our experience with direct injection technologies is an important foundation for this growth. Westport HD Financial Performance Westport HD is the business unit offering high-performance Westport HD 15L engines featuring proprietary HPDI technology.Revenue for this unit for the fiscal year was $5.0 million. We conclude this letter with some comments on new opportunities beyond our existing portfolio.Of course, we don't yet have the product and market portfolio that completely matches conventional gasoline and diesel markets around the world. We expect to begin filling in this portfolio with existing and with new partners.We continue to look at ways we can develop supply chain efficiencies and lower the overall system cost. Since our venture into smaller engines with Juniper, the last remaining market we had not developed a commercial alliance in is high horsepower, which would include things like mining, locomotives, shipping, and large industrial applications.Falling into next fiscal year, we just announced in May an agreement with Caterpillar, Inc. to evaluate direct injection, natural gas fuel system technologies for possible use on Caterpillar’s high-horsepower engines.Caterpillar high-horsepower engines are used in a variety of electric power, industrial, machine, marine and petroleum applications worldwide.The global interest we have seen in these markets show excellent potential for this new collaboration. Last year, we said we expected to see fiscal 2011 marked with evidence of growing market enthusiasm for natural gas as a fuel for commercial vehicles.With corridor development happening this year in both Eastern and Western Canada, through Nevada and Utah, and global interest and collaborative development increasing, we expect to be very busy in the year ahead.We look forward to reporting our progress in all markets as we move forward and strengthen this broad and diverse portfolio. On behalf of our Board of Directors and management team, and our employees around the world, we thank you for your continued support and confidence in our company. Sincerely, David R. Demers Chief Executive Officer Bill E. Larkin Chief Financial Officer Westport Innovations Inc. 2011 Annual Report 3 Sustainability Report Setting the Technology Standard Welcome to Westport’s fourth sustainability report providing information on our economic, social and environmental performance impacts.Data from five fiscal years have been included to reflect trends, achievements and areas for improvement. As a clean-technology company, our approach to sustainability encompasses more than compliance, risk management and philanthropy.Our natural gas engines move people and freight around the world and our corporate impact goes beyond the immediate communities where we live and work. Our approach to sustainability has been driven by data and quantifiable measures but the story behind the numbers is even more compelling.More comprehensive discussion will occur on our website, westport.com. The Importance of the Global Reporting Initiative The Global Reporting Initiative (GRI) provides a consistent means for companies to voluntarily report on the economic, social and environmental impacts of their business.The GRI’s 72 indicators and associated methodologies enable companies to facilitate decision-making and improve sustainability performance based on globally recognized indicators. Perhaps one of the more significant advantages of the GRI is the ability to compare Westport’s performance to our OEM partners and competitors.We work with the largest engine and truck manufacturers in the world and are committed to transparency. This report, prepared in accordance with the GRI Third Generation Guidelines (G3), discloses data from April 2010 to March 2011.Historical data from the past four fiscal years have been included for comparative purposes, where appropriate. Westport has self-declared this report to correspond to application Level B in the six-level grid of the GRI G3 guidelines.Application Level B requires us to disclose our performance on at least twenty core economic, social and environmental indicators The GRI has not verified the contents of this report, nor does it take a position on the reliability of information reported herein.For further information about the GRI, visit globalreporting.org. We welcome your feedback.Any questions or observations regarding Westport’s sustainability performance may be directed to sustainability@westport.com. Westport Innovations Inc. 2011 Annual Report 4 Sustainability Report Social Performance Social Performance Community Impacts Communities and the sustainability and liveability of specific locales or areas may be significantly impacted by an organization’s activities.Westport’s geographic location, with our technical facilities adjacent to homes, schools and other businesses requires us to monitor and manage the potentially adverse impacts our operations might have on our immediate neighbours.Our Facilities Engineering Group maintains a preventative maintenance schedule for key equipment to minimize the likelihood of environmental releases and noise levels in excess of municipal by-laws. Westport responds to community concerns regarding our facilities, infrastructure, noise levels and environmental impacts in a timely manner.No formal community complaints were received during this reporting period. Human Rights As our operations and partnerships expand internationally, Westport is committed to the respect of all fundamental and universally recognized human rights based on accepted international laws and practices such as those set out in the United Nations Universal Declaration of Human Rights and the International Labour Organization.Our commitment to value and uphold human rights is stated in our Code of Conduct that is reviewed annually and signed by all employees. Anti-Corruption Efforts All business units are analyzed for risks related to corruption and all employees are trained in ethics and compliance.Our expectations for individual integrity and ethical, moral and legal conduct are outlined in our Code of Conduct.Our Code of Conduct has mandated compliance with all applicable laws in the jurisdictions where we operate and has always prohibited the giving or receiving of improper payments to influence business decisions.We amended our Code of Conduct in January 2010 to include further guidance on what constitutes an improper payment and how we interact with public officials. In addition, Westport maintains a confidential Ethics Hotline to provide an avenue for employees to raise concerns about corporate conduct. The policy includes the reassurance that they will be protected from reprisals or victimization for “whistle blowing” in good faith. Employee Development We strive to provide a healthy work environment characterized by respectful relationships, training and advancement opportunities, respect for human rights and diversity and competitive salaries and benefits.[1]A similar benefits package is offered to both full-time and part-time employees.[2] Occupational Health and Safety The health and safety of our employees, facilities and communities is an integral part of Westport’s daily business.When gauging world-class safety performance, recordable injury rates and lost-time injury rates are statistical, comparative industry measures.Our results are indicative of our ongoing and significant commitment to injury prevention, risk mitigation, regulatory compliance and continuous safety improvement. Our Health and Safety Committee members are champions for workplace safety.Westport maintains two Health and Safety Committees in British Columbia or approximately one Committee for every 120 employees. [3]Our Committees are made up of cross-functional management and employee representatives who advise and recommend action on any unresolved workplace health and safety issues brought to them. We experienced no recordable injuries and no lost time injuries in the reporting year. Safety Incidents fiscal years ended March 31 (unaudited) Recordable injury frequency 0 2 0 0 2 Recordable injury rate [4] 0 0 0 Lost time injury frequency 0 1 0 1 0 Lost time injury rate [5] 0 0 0 Product Responsibility Quality and safety are imperatives across the product life cycle.Our Quality Management System is certified to ISO 9001:2008 standards for the design, assembly and commercialization of its liquefied natural gas (LNG) fuel systems.Registration by QMI-SAI Global addresses Westport’s needs, as a tier 1 automotive supplier, to provide truck original equipment manufacturers (OEMs) with consistent products and support. Westport Innovations Inc. 2011 Annual Report 5 Sustainability Report Environmental Performance Product Responsibility (continued) Westport’s QMS comprises the organization’s policies and procedures that aim to ensure that customer requirements are met with consistency, resulting in enhanced customer confidence and satisfaction.The QMS, other internal requirements and engineering systems have contributed to no incidents of non-compliance with regulations and voluntary codes concerning the health and safety impacts of our products.Internal systems and processes have been established to ensure that the health and safety impacts of our products are assessed in each of the following life-cycle stages:[6] Health and Safety Impacts Assessed at Life-Cycle Stage Status Development of product concept YES Research and development YES Certification YES Manufacturing and production PARTIAL Marketing and promotion YES Storage, distribution, and supply PARTIAL Use and service YES Disposal, reuse, or recycling PARTIAL It is important to identify improvements and goals beyond regulatory compliance to further expand the life cycle analysis of our products.Our efforts to build on industry best practice and further develop our internal processes will be outlined in future sustainability reports. Community Engagement Our employees make significant contributions to the communities in which they live and work.Westport has supported the United Way of the Lower Mainland with a spirited and employee-driven workplace campaign since 2002.Since that time, Westport employees have donated more than $400,000 to the United Way and our campaigns have been recognized as leading workplace efforts. A key challenge for us is how to link or integrate our voluntary and philanthropic activities with business strategy.As we move towards profitability, we will look to our employee-driven IMPACT team to develop a series of recommendations related to corporate donations.In the interim, we are pleased to support internal fundraising efforts and offer each employee 16 hours of paid leave each year to volunteer with a charitable organization of his/her own choosing. IMPACT is an employee leadership team established to drive community engagement and community enrichment.Launched in 2007, IMPACT brings together the various volunteer activities, events and initiatives that Westport employees were already involved with into one coordinated effort.IMPACT’s vision of community is broad and encompasses the communities in which we live, our immediate neighbours in Vancouver and our workplace. IMPACT initiatives and its three pillars of Environment, Education and Community are profiled in more detail on westport.com.These three platforms are the vehicles by which Westport can contribute to solutions related to the alleviation of poverty, a more sustainable environment and the dialogue on the importance of science and technology. Environmental Performance Environmental leadership is a core corporate value.In addition to the environmental benefits of our natural gas engine technologies, it is critical that our facilities are operated with a commitment to sustainability and energy efficient.Our employees remain the best source of suggestions for how to minimize Westport’s environmental impacts and much progress has been made to date to improve our facilities, testing equipment, fuel system technologies and general operations. Energy Given the complexity of fuel system testing and the number of engines currently in development at Westport facilities, it is challenging to identify a meaningful energy consumption target at the beginning of the year.What we can do however is emphasize the importance of energy efficiency and operational improvements. The overall consumption of direct energy decreased in the reporting period.This trend can be attributed to a number of factors: 1 The installation of a new bulk tank in January 2011 enables us to test liquefied natural gas pumps and other fuel system components on liquid nitrogen.Nitrogen is an inert gas with similar properties to LNG and will further minimize the greenhouse gas (GHG) emissions from our pump testing operations. 2 Three engineering trucks ran extended hours with increased mileage and the extensive testing of production pumps explains the higher consumption of LNG. 3 A number of test cells were occupied with early-stage engine development work.As a result, we consumed less compressed natural gas as the focus is on analysis and diagnostics to optimize engine performance. 4 Propane consumption dropped due to the completion of core emissions and performance development work related to the product release of the Juniper 2.4-litre engine. Westport Innovations Inc. 2011 Annual Report 6 Sustainability Report Environmental Performance Direct Energy gigajoules (GJ) for fiscal years ended March 31 (unaudited) Consumption Diesel Propane Liquefied natural gas Compressed natural gas Natural gas returned to pipeline ) Net consumption Westport is a BC Hydro Power Smart Partner, one of the province’s leading business customers working towards positively impacting their bottom line via the adoption of energy efficient practices to manage consumption in a more sustainable manner. We now operate three transient dynamometers at our High-Tech Centre facility.[7]A transient dynamometer generates electricity during the engine test thereby offsetting the amount we need to purchase.In the same way that solar panels produce power for the building where they are installed, a transient dynamometer enables our engine development activities to generate electricity that can be used in the same technical facility. Indirect Energy gigajoules (GJ) for fiscal years ended March 31 (unaudited) Consumption Electrical Water As global water resources will be impacted by climate change, water use is becoming an increasingly critical component of each organization’s sustainability performance.Despite this, only the largest industries in British Columbia have water meters with data logging capability and the city of Vancouver does not currently provide meters to light industrial or commercial customers. Our calculations indicate that Westport facilities cumulatively have an average daily rate of water use of approximately 13.5 m3 per day.Engine and fuel system component testing activities use process water that flows in a closed-loop thereby minimizing total water withdrawals.Water conserving domestic appliances and fixtures have been installed at all locations in an effort to further reduce our impact. Westport Innovations Inc. 2011 Annual Report 7 Sustainability Report Footnotes Greenhouse Gas Emissions The Greenhouse Gas Protocol developed by the World Business Council on Sustainable Development (WBCSD) is the globally accepted standard for GHG emissions accounting.The organizational boundary of this inventory includes all of Westport’s British Columbia-based facilities and includes both scope one and scope two emissions. [8]We have not measured scope three emissions to date. Greenhouse Gas tonnes CO2 equivalent for fiscal years ended March 31 (unaudited) Inventory[9] Total Scope1 Direct Emissions Total Scope2 Indirect Emissions Total GHG impact A heavy-duty liquefied or compressed natural gas engine offers a range of environmental benefits including a reduction in GHG emissions.As a clean-technology leader we ask our customers to demonstrate environmental leadership and therefore must do so ourselves.It is critical that we understand the carbon impact of our operations and look for efficiency and process improvements to minimize our own emissions.[10] Finding comparable organizations against which to benchmark our GHG emissions remains a challenge.There are currently no regulatory requirements for a company of our size to disclose its emissions. The process of compiling a GHG inventory is an important first step in understanding reduction opportunities and measuring progress. Climate Change Risks Climate change may yield multiple, interrelated business risk encompassing physical, operational and regulatory dimensions. Extreme weather events and changing weather patterns may result in physical damage to Westport property and facilities.The physical impacts of climate change may result in increased financial costs such as higher insurance premiums for operations in areas prone to flooding or other natural events.Property taxes may increase as local governments identify infrastructure adaptation requirements.Energy demands per facility are likely to increase due to extreme temperatures.Carbon pricing mechanisms such as cap and trade regimes and/or a carbon tax will result in higher energy costs. Westport’s direct operations and actual greenhouse gas emissions are considered low-impact so the actual and anticipated regulatory risks associated with climate change mitigation or compliance obligations are low. Waste Generation and Diversion Waste reduction, reuse and recycling programs are well-established and well-maintained.Using generic formulas based on bin size and frequency of collection, Westport generates approximately 200 tonnes of waste annually.Reducing the amount of waste sent to landfill remains a priority and we have launched employee education and awareness efforts to communicate the importance of minimizing the amount of waste generated. Our Facilities Engineering Group tracks the amount of waste recycled via our hazardous waste program, scrap materials collection and office waste initiatives. Types of Hazardous and Solid Waste Recycled Aluminum Coolant Lube oil Stainless steel Batteries Diesel Other plastic Tires Beverage Containers E-waste Paper Viscor Cardboard Filters / rags Plastic oil pails Wastewater[11] Cellphones Light bulbs Solvents Wood Environmental Compliance Compliance with applicable federal, provincial, and municipal regulations is a baseline environmental performance standard and we believe that leading organizations must go beyond minimum environmental requirements.Since its inception in 1996, Westport has not received any fines or non-monetary sanctions for environmental non-compliance. Footnotes 1 As of March 31, 2011, Westport had a worldwide total of 344 employees consisting mostly of engineers and technicians.Of that number, we had 319 full-time employees and 25 contract or part-time staff in our offices in Vancouver, Canada, throughout the United States, Australia, Buenos Aires, China, France, and Italy.CWI had 58 full-time employees, including 47 employees and 1 contract staff seconded from Cummins and 10 employees seconded from Westport (Westport secondees included in the above total headcount). 2 Part-time employees must work at least three days per week to be eligible for the same benefits package as full-time employees.Casual employees or contractors are not eligible for benefits. 3 Health and Safety Committees are located at our main technical facility in Vancouver and at the Westport Assembly Centre in Delta. 4 The recordable injury incident rate is the annualized rate of occupational injuries and illness per 100 employees.It is a calculation of the number of injuries x 200,000/employee hours worked.First aid classified injuries are not included. 5 The lost time injury rate is a calculation of the total number of lost time injuries x 200,000/employee hours worked.Lost days refer to scheduled work days and the count begins on the next scheduled work day immediately after the injury. 6 This list of life cycle stages is contained within the GRI G3 guidelines. 7 A fourth transient dynamometer will be installed in fiscal 2012. 8 Scope One Direct Emissions encompass both liquefied and compressed natural gas, diesel, propane, and fuel used in company vehicles.Scope Two Indirect Emissions include emissions associated with the purchase and use of electricity.Scope Three Indirect Emissions include emissions associated with raw materials processing, employee travel, waste management and materials production. 9 The GHG Protocol methodology used at this time only includes emissions associated with fuel consumption and not energy and emissions associated with fuel production, distribution and transport. 10 In Canada, Large Final Emitters (LFEs), those facilities that emit the equivalent of 100,000 tonnes (100 kT) or more of carbon dioxide (CO2) equivalents per year are required to disclose their emissions. 11 Wastewater includes ultrasonic cleaner solution and alkaline water from cooling water towers. Westport Innovations Inc. 2011 Annual Report 8 Management’s Discussion and Analysis BASIS OF PRESENTATION This Management’s Discussion and Analysis (“MD&A”)for Westport Innovations Inc. (“Westport”, the “Company”, “we”, “us”, “our”) is intended to assist readers in analyzing our financial results and should be read in conjunction with the audited consolidated financial statements, including the accompanying notes, for the fiscal year ended March 31, 2011.Our consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada. The effect of significant differences between Canadian GAAP and U.S. GAAP has been disclosed in Note 24 to our audited consolidated financial statements for the year ended March 31, 2011.The Company’s reporting currency is the United States dollar. This MD&A is dated June 8, 2011. Effective April 1, 2010, the Company changed its reporting currency from the Canadian dollar to the United States dollar (“U.S. dollar”). All prior year amounts have been translated into U.S. dollars. On May 30, 2011, The Board of Directors approved a fiscal year-end change from March 31 to December 31, to align the year ends of all the consolidated operating companies to the calendar year. Additional information relating to Westport, including our Annual Information Form (“AIF”) and Form 40-F, is available on SEDAR at www.sedar.com and on EDGAR at www.sec.gov.All financial information is reported in U.S. dollars unless otherwise noted. FORWARD LOOKING STATEMENTS This MD&A contains forward-looking statements that are based on the beliefs of management and reflects our current expectations as contemplated under the safe harbor provisions of Section 21E of the United States Securities Act of 1934, as amended. Such statements include but are not limited to statements regarding the demand for our products, our investments, cash and capital requirements, the intentions of partners and potential customers, the performance of our products, our future market opportunities, our estimates and assumptions used in our accounting policies, our accruals, including warranty accruals, our financial condition, and timing of when we will adopt or meet certain accounting and regulatory standards.These statements are neither promises nor guarantees but involve known and unknown risks and uncertainties that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed in or implied by these forward looking statements.These risks include risks related to revenue growth, operating results, industry and products, general economy, conditions of the capital and debt markets, government or accounting policies and regulations, technology innovations, as well as other factors discussed below and elsewhere in this report, including the risk factors contained in the Company’s most recent Annual Information Form filed on SEDAR at www.sedar.com.Readers should not place undue reliance on any such forward-looking statements, which speak only as of the date they were made.We disclaim any obligation to publicly update or revise such statements to reflect any change in our expectations or in events, conditions or circumstances on which any such statements may be based or that may affect the likelihood that actual results will differ from those set forth in the forward looking statements except as required by National Instrument 51-102. The forward looking statements contained in this document speak only as of the date of this MD&A.Except as required by applicable legislation, Westport does not undertake any obligation to release publicly any revisions to these forward looking statements to reflect events or circumstances after this MD&A, including the occurrence of unanticipated events. Westport Innovations Inc. 2011 Annual Report 9 Management’s Discussion and Analysis BUSINESS OVERVIEW We are a leading provider of high-performance, low-emission engine and fuel system technologies utilizing gaseous fuels.Our technology and products enable light- (2.4- litre), medium- (5.9- to 8.9- litre), heavy-duty (11- to 16- litre) and high horsepower (>16L) petroleum-based fuel engines to use primarily natural gas, giving users a cleaner, more plentiful and generally less expensive alternative fuel. Since our founding in 1995, we have focused on developing technology to enable more environmentally sustainable engines without compromising the performance, fuel economy, durability and reliability of diesel engines.The substitution of natural gas for petroleum-based fuel drives a significant reduction in harmful combustion emissions, such as nitrogen oxides, particulate matter and greenhouse gas, in addition to providing an abundant, relatively inexpensive alternative fuel.Our systems can be used to enable combustion engines to use gaseous fuels, such as natural gas, propane or hydrogen.Our research and development effort and investment have resulted in a substantial patent portfolio that serves as the foundation for our differentiated technology offerings and competitive advantage. We leverage our proprietary technology by partnering with leading diesel engine and truck original equipment manufacturers ("OEMs") to develop, manufacture and distribute our engines to a diverse group of global truck and bus OEMs.Our strategic partnerships with OEMs provide access to their manufacturing capacity, supply chain and global distribution networks without incurring the considerable investment associated with these assets.We commercialize our technology in markets where demand for clean, low emission engines is prevalent, including light-duty, medium- to heavy-duty and heavy-duty as follows: • Cummins Westport Inc. (“CWI”), our 50:50 joint venture with Cummins, Inc., serves the medium- to heavy-duty engine markets. CWI’s engines are offered globally by more than 60 OEMs of transit and shuttle buses, conventional trucks and tractors, and refuse collection trucks, as well as specialty vehicles such as short-haul port drayage trucks, material handling trucks, street sweepers and vehicles for selected industrial applications. The fuel for CWI engines is typically carried on the vehicles as compressed natural gas (“CNG”) or liquefied natural gas (“LNG”). CWI engines are produced at Cummins plants in the United States, China and India, allowing CWI to leverage Cummins’ global manufacturing footprint without incurring additional capital costs. CWI also utilizes Cummins’ supply chain, back office systems and distribution and sales networks. • Westport Heavy Duty (“Westport HD”) serves the heavy-duty engine markets and currently offers a 15-litre LNG engine for the heavy-duty trucking market. Westport HD is our proprietary development platform, engaged in the engineering, design and marketing of natural gas-enabling technology for the heavy-duty diesel engine and truck market. The fuel for the Westport HD system is typically carried on the vehicle as LNG to provide greater energy density compared to CNG and to allow the vehicle to travel farther before refueling. At the heart of the Westport HD system is our proprietary high pressure direct injection technology, which provides the environmental and cost benefits of natural gas while delivering comparable benefits of diesel engines: high efficiency over the speed and torque operating range, high torque capability and robust reliability. • Juniper Engines Inc. ("Juniper"), a wholly owned subsidiary of Westport, designs, produces and sells high-performance alternative fuel engines primarily in the sub-5-litre class initially targeting the global CNG and liquefied petroleum gas ("LPG") industrial and light-duty automotive market with sales and engineering support in North America, Europe and Asia. For industrial applications, Juniper’s engines fully integrate multipoint injection technology with Hyundai Motor Company’s 2.4-litre industrial engine platform. The result is a high-performance, low-emissions solution that offers competitive advantages over incumbent products, including a compact engine package, higher torque and power, and enhanced acceleration and transient response. In the first quarter of fiscal 2011, Juniper commenced production shipments to its OEM launch partner, Clark Material Handling Co. Juniper also delivered field trial engines in an oilfield application in Canada, targeting the non-mobile industrial market that also includes power generation and agriculture. With the recent acquisition of OMVL S.p.A (“OMVL”), Juniper entered the light-duty automotive market. OMVL brings multipoint injection fuel systems, high-volume manufacturing and engineering capabilities that will enable Juniper to grow through new OEM relationships and continued aftermarket sales. We have entered into agreements to capitalize on the growth of alternative fuel engines in other geographic markets. In July 2010, we formally invested and received a 35% interest in Weichai Westport Inc. (“WWI”), an agreement with Westport, Weichai Power Co. Ltd. and Hong Kong Peterson (CNG) Equipment Ltd., to focus on the Chinese market. WWI intends to research, develop, design, manufacture, market, distribute and sell advanced, alternative fuel engines (and relevant parts and kits) for use in automotive, heavy duty trucking, power generation and shipping applications. WWI utilizes Westport’s natural gas technology expertise and the distribution network of engine manufacturing leaders seeking to deliver best-in-class solutions in a rapidly developing market. In July 2008, we commenced operations of BTIC Westport (“BWI”), a joint venture between Westport and Beijing Tianhai Industry, to focus on tanks to support the Westport HD business.BWI combines our core competencies in LNG fuel systems with BTIC’s global cryogenic tank manufacturing capabilities.The 50:50 joint venture fills a need within the natural gas vehicle industry for more cost-effective, custom-engineered tanks for LNG. Westport Innovations Inc. 2011 Annual Report 10 Management’s Discussion and Analysis On July 2, 2010, we acquired 100% of the outstanding shares of OMVL and OMVL’s 51% share of Juniper for consideration of $25.7 million.We paid $17.1 million on closing, and we expect to pay approximately $10.8 million on the third anniversary of the closing date.As a result of the transaction, Juniper, previously a joint venture between wholly owned subsidiaries of Westport and SIT Group of Italy, is now wholly owned by Westport.We commenced consolidating 100% of the assets, liabilities, revenues and expenses of Juniper and OMVL effective July 2, 2010. On July 8, 2010, Westport and Volvo Powertrain (“VPT”), a subsidiary of Volvo AB, signed a new agreement defining Westport’s responsibility to develop a range of biogas and natural gas-fuelled engine products for Volvo. Westport will also work directly with the Volvo AB brands to help identify market development opportunities for natural gas vehicles and assist in the infrastructure build-out of biogas and natural gas where needed. Westport originally entered into an agreement with Volvo in November 2009 describing Westport as a Tier 1 Development Supplier for its heavy-duty natural gas engines and associated supply chain. This new agreement is an evolved and expanded relationship, in which the Company performs engine research and development contract services and is paid by VPT as milestones under the agreement are achieved. The Company completed the first milestone in September 2010 and a second milestone during the current quarter and recorded related revenue of $3.1 million during the three months ended March 31, 2011 and $7.1 million for the year ended March 31, 2011. On March 10, 2011, the Company entered into an agreement with Volvo Truck Corporation (“VTC”), a subsidiary of Volvo AB, to perform LNG tank module research and development contract services.The Company completed the first milestone in this agreement and recognized $1.0 million during the three months ended March 31, 2011. SELECTED ANNUAL FINANCIAL INFORMATION Selected Statements of Operations Data Fiscal years ended March 31 (expressed in thousands of United States dollars, except for per share amounts, shares outstanding and units shipped) Units shipped Total revenue Gross margin GM % 39
